PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/845,608
Filing Date: 18 Dec 2017
Appellant(s): SWANZY, James



__________________
James Swanzy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.


At the outset, the Examiner points out that Appellant failed to mention the related appeal of parent application 13/320,138. The appeal was submitted to the Board of Appeals on 05/11/2016 and the Office rejection was affirmed on 11/20/2017. 
Also, in the currently claimed invention, Appellant recites a method without setting forth steps except applying a composition topically for any condition in need thereof; therefore, the patentability rests on the obviousness of topically applying the composition to the skin which is taught by the prior art of record. 

Every ground of rejection set forth in the Office action dated 04/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments were considered but were not found persuasive. Appellant argues that:
Young's composition includes a thickener. Indeed, Young emphasizes the
importance of including a thickener in its composition, in addition to any thickening effect that may be provided by the sugar: Young states, "The cosmetic composition of 
	The arguments are not persuasive because Young is relied upon for teaching combining powdered sugar with granulated sugar, the specific description of the sugar particles, and the types of oil recited in the claims. Since the primary reference C&H teaches that the composition is devoid of emulsifiers, triglycerides, thickeners, surfactants and silicone containing compounds, the secondary reference does not have to disclose the same characteristic to be combined to the C&H reference. As noted supra.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Appellant argues that one of ordinary skill in the art would not be motivated to 
combine C&H and Young into the specific combination of ingredients which excludes additional thickeners other than those included in the powdered sugar as set forth in independent claim 30 and its dependent claims.
does not contain thickeners, surfactants, emulsifiers, triglycerides or silicone-containing compounds; however, applying the composition topically for improving dry skin could be achieved.” obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the current case, the secondary reference Young is relied upon for modifying C&H by including two types of sugar including granulated and powdered sugar. The reference is also relied upon for teaching the specific description of the sugar particles, and the types of oil recited in the currently examined claims. It is noted that the two references C&H and Young are in the same field of endeavor being in the topically applied composition containing sugar and oil. Attention is drawn to page 6 bridging to page 7 in the ‘138 Application decision stating “as the Examiner persuasively points out, the Specification contemplates that use of thickening agents and emulsifiers in the claimed compositions. In particular, the Specification teaches that surfactants/emulsifiers are beneficial because they "can reduce the interfacial tension between phases and improve the formulation and stability of an emulsion." Spec. paragraph 46. The Specification also teaches that "[ t ]hickening agents, including thickener or gelling agents" are beneficial in that they "can increase 
3.  Appellant argues that the references cited in the Action would lead one of skill in the art away from pursuing a path that would lead to the invention recited by the instant claims. Specifically, as discussed above, Young emphasizes the importance of including thickeners in sugar dispersions. Young also specifically teaches the benefits of added emulsifiers for a cleansing effect. Accordingly, the teachings of Young would direct one away from excluding such ingredients, as recited by the present claims.
	The arguments are not persuasive because the primary reference C&H is working properly as a skin aesthetic composition applied to the skin which is the same purpose targeted by the currently claimed invention. The artisan is not expected to add each and every component in Young’s composition such as the surfactant, the thickener, etc. However, the artisan would add what seems to achieve a better effect or consistency of the composition. As noted in the Office Action, the artisan would have added the confectionery sugar to C&H because the reference states that the granulated sugar settles and the composition should be shaken before use.  It would be obvious to a person having ordinary skill in the art to combine powdered sugar to the granulated sugar because powdered sugar contains its own thickener (starch) in an amount of 3.0%; this amount was evidenced by the “WhatSugar Blog” document provided by the Office. Thus, the powdered sugar would have been added to the granulated sugar disclosed in C&H since Young provides guidance that said combination would not reduce or negatively affect C&H’s claimed method of treating the skin. Further, it adds a 

4.  Appellant argues that claim 30 further recites that the anhydrous dispersion "comprises 55% to 75% by weight, The Office Action relies upon Young teaching a composition comprising having a range between 10%-70% wt%. Appellant adds that current Example 1 discloses an anhydrous dispersion of sugar in oil that includes granulated sugar and powdered sugar, each present at 25 wt%, for a total sugar content of 50 wt%. Specification [0065], Table 1. The only other ingredients in the dispersion were plant extracts (0.5 wt%), mineral oil (44.5 wt%), and Cl2-15 alcohols benzoate (5 wt%). This formulation "had a thin tactile feel and separated shortly after being prepared and was therefore not stable." In contrast, formulations with the same ingredients but having a total sugar content of 60 wt% (35 wt% granulated sugar and 25 wt% powdered sugar), 70 wt% (35 wt% granulated sugar and 35 wt% powdered sugar), and 70 wt% (40 wt% granulated sugar and 30 wt% powdered sugar) each "remained sufficiently stable after being prepared."
	To respond to Appellant, first, the range disclosed in Young of 10-70 wt% sugar overlaps with the range recited in the claims of 55%-75% by weight. Second, the higher end of the range, i.e., 70 wt% when the person having ordinary skill divide the amount 
5.  Appellant argues that a formulation disclosed in the present specification demonstrates that the 55 wt% lower end of the sugar content range recited in claim 30 also provides for a stable dispersion without the addition of thickeners beyond the powdered sugar. Table 7 on page 26 sets forth an anhydrous dispersion that includes 35 grams of granulated sugar and 20 grams of powdered sugar in a formulation that is 105 total grams. Thus, the sugar content of the Table 7 anhydrous dispersion is 52.4%. 
	To respond to Appellant, please see response to argument 4. 
Rejection of Claims 40-42
 Appellant argues that Whitham, either alone or in combination with C&H, would not 
motivate a person of ordinary skill in the art to make a composition that includes only granulated sugar, powdered sugar, and oil ( claim 40) or only granulated sugar, powdered sugar, oil, and plant extract (claim 42). Indeed, all of Whitham's disclosed compositions include 10-15% by volume of boric acid, and 10-15% by volume of an ointment base, such as petrolatum, which acts as a thickener. E.g., Whitham at 2:14-49. The Whitham composition is described as a "salve" that "readily adheres to the affected area being treated," indicating that it is a thick composition as opposed to a liquid. Id at 3:39-41. Whitham further teaches that the boric acid provides antibacterial activity. Therefore, one of ordinary skill in the art would not be motivated to combine C&H and Whitham into the compositions that include only the specific ingredients recited in claims 40 and 42. In addition, the cited references would have guided a person of ordinary skill in the art away from such compositions.
	The arguments are not persuasive because Whitham is relied upon for teaching the benefits to the skin expected when using powdered sugar. Note that the secondary reference does not have to teach the complete Appellant’s invention to be combined to the primary art. Further, regarding the other components included in Whitham, The sugar as a therapeutically active ingredient for topical administration. Thus, the powdered sugar is not an additive or excipient, it is an active ingredient having therapeutic effect. It is further noted that C&H consists of sugar and oil to improve skin. Similarly, the currently claimed invention is about using a composition containing sugar and oil - even though the sugar is partly granulated and partly confectioners it is still sugar and oil- applied to improve the skin. Therefore, it is clear that C&H can achieve the function targeted by the instant claim. Consequently, modifications to reach better results on the skin is feasible. Finally, the arguments are not persuasive because “A reference maybe said to teach away when a person of ordinary skill, upon regarding the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). Also, a reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product or because it was not appreciated by those skilled in the art. In the current case, Whitham teaches clearly the benefits of powdered sugar to the skin which motivate an artisan to add said ingredient 

Appellant argues that the Examiner does not establish that the recited sugar content
range of claim 30 is disclosed in C&H or Whitham. The Examiner does not point to any teachings in these references relating to the amount of sugar present in the compositions.
The arguments are not persuasive because Whitham teaches the healing property of powdered sugar and states that sugar is an effective therapeutic ingredient. The reference demonstrates that to reach said healing effect an amount of sugar of 45-55% in the composition should be used (Whitham, claim 1). Thus, the amount reaches the 55% recited in claim 30. Appellant is aware that a reference is relied upon for all what it pertains to. It is however noted that the broad range of oil recited in claim 30 from which claim 40 depends is of at least 20 wt% oil. In the case of choosing the 20% for example and add it to the highest amount of sugar in the range recited in claim 30 which is 75 wt%; this mixture would have made ONLY an erroneous 95% composition consisting of granulated sugar, powdered sugar and oil. Consequently, the recited composition in this case would not reach a requisite of 100% as it should. This is an indication that the ranges recited in claim 30 are not precise and that the prior art of record meet these limitations. It is not clear if this is the reason that Appellant had not argued the ranges of claims 40 and 42 in previous response to the Office Actions. It is 


Dependent Claim 32
8.  Appellant argues that claim depends from claim 30 and further recites, "wherein the weight ratio of the granulated sugar to the powdered sugar is 1.3: I to 2: I. "The Examiner acknowledges that these ratios are not disclosed in the prior art. C&H suggests equal parts of different sugars in its Sweet N' Spicy Brown Sugar Scrub. While Young contemplates potential mixtures of different sugars and total content of sugar being I0 to 70 parts by weight. However, Young does not contemplate using more of one sugar over another. The combination of C&H and Young, therefore, suggests equal parts of sugar when sugar mixtures are used.	
	To respond to the arguments, as noted in the office action, claim 32 recites a ratio of 1.3: 1 to 2:1 would be very close to using the ratio of 1:1 because a difference of 0.3 would not be critical unless proven otherwise by Applicant. The person having ordinary skill would be motivated to optimize the ratio of 1:1 as needed to obtain stable and effective non-aqueous liquid sugar dispersion because optimization is within the skill of an artisans without undue experimentation. The reference teaches comprising a sugar, a thickener and an oil (see claim 1 of Young); also teaches using the thickener in an amount of 0.1% to 20% by weight preferably 3% to 8% by weight (page 2 of 4). Since the current claims recites a thickener in amount of 3% material which is starch in the current case, and starch is a well-known thickener; the reference meets the claim. 

Respectfully submitted,
/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
/FREDERICK F KRASS/
Supervisory Patent Examiner, Art Unit 1612



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.